Citation Nr: 1819891	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-39 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Whether a July 1995 RO decision denying service connection for a back disability was tainted by clear and unmistakable error (CUE).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from January 1975 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 RO decision which found no CUE in the July 1995 decision.  The Veteran presented sworn testimony in support of his appeal during a June 2017 hearing at the RO before the undersigned Veterans Law Judge. 

During the hearing on appeal, the Veteran complained that he had revoked his power of attorney in favor of a National Veterans Organization many years ago, but that VA had not recognized this revocation.  After careful review, the Board observes that VA has not recognized this appointment for many years.  No power of attorney is shown in the VA's internal databases.  No correspondence has been sent to or solicited from that organization in many years.  The Veteran is therefore informed that VA has been honoring his wishes on this matter, and no further action need be taken in this regard.  


FINDING OF FACT

The medical evidence of record in 1995 supported the award of service connection for low back degenerative disc disease based upon service incurrence as service treatment records reflected a diagnosis of degenerative disc disease in 1991.


CONCLUSION OF LAW

There was CUE in the July 1995 RO decision denying service connection, and service connection for low back degenerative disc disease is warranted effective as of February 1, 1995.  38 U.S.C. § 1110 (1994); 38 U.S.C. § 5109A (2012); § 3.105(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently service-connected for degenerative disc disease of the lumbar spine with intervertebral disc syndrome, effective in May 2002.  He had filed for service connection for low back pain upon his discharge from service, however, and the claim was denied in a July 1995 RO decision.  The Veteran asserts that this decision was clearly and unmistakably erroneous and should therefore be reversed.  

Historically, the Veteran filed a claim for service connection with VA concurrent with his discharge from service.  The RO obtained the Veteran's service treatment records, scheduled a general medical examination, and reviewed the Veteran's claim in July 1995.  In addition to granting service connection for several disabilities not at issue here, the RO denied service connection for a low back disability, on the basis that the May 1995 general medical examination had not confirmed an actual disability of the low back.  In the July 1995 decision, the RO noted that the Veteran's service treatment records included complaints of low back pain, but that no complaints were noted at the time of his discharge examination.  Together with the absence of a diagnosis in May 1995, the RO concluded that the Veteran had not demonstrated the presence of a current back disability.  Although the Veteran filed a notice of disagreement with this denial, he did not perfect an appeal to the Board by filing a substantive appeal.  It thus became final one year after he was notified of the decision.  38 U.S.C. § 7105 (1991); 38 C.F.R. §§ 20.302, 20.1103 (1994).

The Veteran later pursued a new claim for this benefit.  Service connection for a disability manifested by low back pain was subsequently granted, with a 10 percent disability rating assigned effective in May 2002.  

Previous determinations which are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  In Thompson v. Derwinski, 1 Vet. App. 251 (1991), the Court of Veterans Appeals (Court) held that a difference of opinion as to the facts or a disagreement with the original rating and its interpretation of the facts is not the type of administrative reversible error contemplated under 38 C.F.R. § 3.105(a).  

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

There is a three-part test to determine whether a decision must be revised or reversed based on CUE:  (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-14); Wilson v. West, 11 Vet. App. 383, 386 (1998).

In this case, the Veteran asserts that his service treatment records alone supported a grant of service connection for his low back disability, and that in failing to recognize this fact, the RO committed CUE.  

Careful review of the evidence of record at the time of the July 1995 RO decision reveals that the Veteran is correct in this assertion.  A December 1991 X-ray study was interpreted as showing significant narrowing of the joint space distances from L1 through L3 compatible with degenerative disc disease.  The remaining vertebral bodies and joint space distances were intact, of normal height and alignment, and he also had some end plate, limbus deformities which were deemed compatible with old degenerative chance and possible developmental anomalies, although encroachment of disc substance to the central body could not be excluded.  For our purposes now, it is the finding of significant narrowing of the joint space distances from L1 through L3 compatible with degenerative disc disease which is important, because it shows a diagnosis of a clear back disability during service.  Furthermore, this X-ray report was contained in the file and available to the RO adjudicators at the time of the July 1995 decision.  

The law, as it pertains to this case, in 1995 was much the same as it is now:  service connection was warranted for disability related to or incurred during service.  38 C.F.R. § 3.303 (1995).

The Board observes that frequently X-ray reports were stored separately from treatment reports in the service treatment records received from the service department, so it is possible that the RO adjudicators in 1995 did not notice this report.  It is the only indication of a diagnosis of a chronic disability involving the lumbar spine during service contained in the Veteran's service treatment records, as the service physical therapy records and service primary care records indicate acute issues such as strain and spasm involving the back.  However, the X-ray is a more definitive test and thus more probative of the Veteran's diagnosis in this case than clinical impressions.  Furthermore, because the May 1995 VA examination did not include X-rays, the 1991 X-ray was the best evidence regarding the Veteran's back available to VA adjudicators in 1995.  As such, there is no dispute of fact regarding the interpretation of x-ray results.  Notably, if the x-ray had not been associated with the record, the result would be the same as a newly received pertinent service department record would warrant readjudication of the original claim.  See 38 C.F.R. § 3.156(c).
 
It is the judgment of the Board that the 1991 X-ray findings clearly established a diagnosis of degenerative disc disease during service which is not debatable and the need for VA examination was not necessary - in fact, that examination did not contain any x-ray results which created a dispute of fact.  The error was indeed "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and this finding of CUE is based on the record and law that existed at the time of the prior adjudication in question.  Wilson.

Regulations governing the effective dates for awards have not changed much since 1995 either.  The effective date of service connection based upon a finding of service incurrence will be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  38 C.F.R. § 3.400 (1995).  

Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  Therefore, the July 1995 decision denying service connection for a low back disability is hereby reversed, service connection is granted effective as of day following the Veteran's separation from service.  In implementing this earlier grant of compensation, the RO will be responsible for ascertaining the appropriate disability rating for the Veteran's back disability during this time period.  It may be necessary in this effort to obtain additional contemporaneous medical records to ascertain the level of impairment present between 1995 and 2002.





ORDER

Service connection for low back degenerative disc disease is granted effective February 1, 1995, subject to the laws and regulations governing the award of monetary benefits.






____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


